


Exhibit 10.61














DESIGN-BUILD


COST PLUS CONSTRUCTION CONTRACT




For




    
CARDIOVASCULAR SYSTEMS, INC.
NEW BRIGHTON EXCHANGE
(JOB NUMBER HERE)


























Draft #
1
Dated:
6-__-14





--------------------------------------------------------------------------------




TABLE OF CONTENTS


Article 1 - Scope of the Project    5
(a)    General Scope    5
(b)    Design Process and Services    5
(c)    Design Approval    6
Article 2 ‑ Time of Completion    7
Article 3 ‑ Contract Sum    8
(a)    Contract Sum    9
Article 5 ‑ Payment of Contract Sum    9
(a)    Progress Payments    9
(b)    Punchlist Work    11
(c)    Final Completion    12
(c)    Final Payment    13
(d)    Liens    13
(e)    Late Payment    14
Article 6 ‑ Bond    15
Article 7 ‑ Changes in the Project    15
Article 8 - Costs to be Reimbursed    16
(a)    Labor Costs. (Excluding Design Costs)    16
(b)    Subcontract Costs    17
(c)    Costs of Materials and Equipment Incorporated in the Completed
Construction    17
(d)    Costs of Other Materials and Equipment, Temporary Facilities and Related
Items    17
(e)    Miscellaneous Costs    18
(f)    Emergencies    19
(g)    Design, Engineering and Other Professional Services    19
Article 9 - Costs Not To Be Reimbursed    19
Article 10 - Discounts, Rebates and Refunds    21
Article 11 - Subcontracts and Other Agreements    21
(a)    Subcontracts    21
(b)    Rejection of Subcontractors    22
Article 12 - Accounting Records    22
Article 13 ‑ Correction of the Work.    22



§


2
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------




(a)    Rejected work    22
(b)    Warranty Period    23
Article 14 ‑ Insurance    24
(a)    Design-Builder's Liability Insurance    24
(b)    Builders Risk Insurance    25
(c)    Waiver of Subrogation    26
(d)    Notice of Cancellation    26
Article 15 ‑ Termination of the Contract    26
(a)    Termination by Design-Builder    26
(b)    Termination by Owner    26
Article 16 ‑ Miscellaneous Provisions    28
(a)    Owner and Design-Builder Representatives    28
(b)    Ownership of Design Documents    28
(c)    Survey and Easements    28
(d)    Supervision and Construction Procedures    28
(e)    Labor and Materials    29
(f)    Quality Assurance and Testing    29
(g)    Taxes, Permits and Fees and Bonds    29
(h)    Royalties and Patents    30
(i)    Concealed Conditions    30
(j)    Cleaning Up    30
(k)    Access    31
(l)    Work by Owner    31
(m)    Notices    32
(n)    Governing Law    32
(o)    Binding Effect and Assignment    32
(p)    Indemnification    33
(q)    Hazardous Substances, Buried Tanks and Wells    33
(t)    Entire Agreement    33
(u)    Allowances    34
(v)    Addenda and Exhibits    34
Article 17 ‑ Arbitration and Legal Costs    34
(a)    Arbitration    34
(b)    Legal Costs    35



§


3
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------




Exhibit A – Preliminary Drawings and Scope Document    37


Exhibit B--Project Schedule
Exhibit C – Schedule of Values    39
Exhibit D – Personnel Billing Rates    40


Exhibit E --Set-Up Space Completion Requirements











§


4
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------




DESIGN-BUILD
COST PLUS CONSTRUCTION CONTRACT


This Contract, made this 11th day of June, 2014, by and between RYAN COMPANIES
US, INC., a Minnesota corporation (hereinafter called "Design-Builder"), and
Cardiovascular Systems, Inc., a Delaware corporation (hereinafter called
"Owner");


Witnesseth, that Design-Builder, Owner and the City of New Brighton (the “City”)
have entered into that certain Contract for Private Redevelopment of even date
herewith (the “Redevelopment Agreement”);


Witnesseth, that the Redevelopment Agreement provides that the Owner will
purchase certain real property located in New Brighton, Minnesota from the City
and construct certain improvements thereon;


Witnesseth, that the Design-Builder and the Owner desire to enter into this
Contract for the construction of such improvements as more specifically
described in this Contract; and


Witnesseth, that in consideration of the mutual covenants and agreements
contained herein, Design-Builder and Owner hereby agree as follows:


Article 1 - Scope of the Project
(a)    General Scope. Design-Builder shall furnish all services, labor,
materials, equipment, procurement services, project management and other duties
and services (collectively, the “Work”) necessary for the construction of an
approximately 125,000 square foot office and warehouse building and related
improvements to be located at New Brighton Exchange in New Brighton, Minnesota,
in accordance with the preliminary drawings, scope document and any other
materials described on Exhibit A attached hereto and the final drawings and
specifications (the “Final Plans”) to be prepared based thereon (hereinafter
referred to as the "Project"). The Work to be performed by Design-Builder shall
include: (i) overall coordination of the Project and (ii) all elements of the
Project shown or described in the Final Plans, and shall be considered a part of
the Work to be performed by Design-Builder; provided, however, that the Work
shall not include the design of the tenant improvements or installation of the
Owner’s FF&E (as defined below) The Work shall include providing supplementary
or miscellaneous items incidental to or necessary for a sound, secure and
complete construction of the Project. Both the design and construction of the
Project shall be undertaken with a standard of care, skill and workmanship
throughout, consistent with the highest industry standards in the area in which
the Project is located.



§


5
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------






(b)    Design Process and Services. Design-Builder shall submit to Owner for its
approval Final Plans setting forth in detail the requirements for construction
of the entire Project (except for the tenant improvement work as set forth in
the following sentence), which approval shall be delivered within five (5) days
after request therefor. Owner shall deliver to Design-Builder the requirements
for the tenant improvements of the Project in sufficient form to allow
Design-Builder to bid all tenant improvements on or before July 11, 2014. The
Final Plans shall be in substantial accordance with the documents described on
Exhibit A and shall be prepared and certified by Mohagen Hansen, (project
architect) and engineers in their respective disciplines, selected by
Design-Builder, who are licensed in the state where the Project is located.
Owner shall furnish to Design-Builder, in a timely manner, any necessary program
or design information regarding Owner’s needs or requirements for the Project
and for any work to be performed by separate contractors working directly for
Owner. Design-Builder shall be entitled to rely on the accuracy and completeness
of such information in the design of the Project. Additional design services for
space planning of moveable office work stations, design of custom furniture,
selection of furnishings, artwork and accessories, and inventorying of existing
furniture and equipment are not within the scope of the services to be provided
by Design-Builder pursuant to this Contract and must be separately contracted
for in writing. Design-Builder’s rates for such additional design services
(performed by Design-Builder’s personnel) are set forth in Exhibit D attached
hereto.


(c)    Design Approval. When the Final Plans have been approved by Owner and
Design-Builder, they shall be signed or otherwise approved in writing by their
appointed representatives and shall supersede the preliminary drawings, scope
document and any other materials described on Exhibit A. Owner agrees that it
will not unreasonably withhold its approval and will not act in any arbitrary or
capricious manner with respect to approval of the Final Plans so long as the
same are in substantial accordance with the documents set forth in Exhibit A. If
the Final Plans for the Project have not been approved by Owner within the
timeframe set forth above, then Owner may terminate this Contract by giving
written notice thereof to the Design-Builder, and if this Contract is not so
terminated, such delay shall extend the date Substantial Completion is required
to be achieved on a day-for-day basis. If Owner has not timely approved the
Final Plans and has failed to provide to Design-Builder its objections to the
Final Plans within ten (10) days after receipt of a written request from
Design-Builder, then Design-Builder may terminate this Contract. In the event of
termination by Owner or Design-Builder as set forth above, Owner shall
thereafter pay to Design-Builder any amounts that may be due to Design-Builder
under that certain Interim Agreement between the parties dated June 10, 2014.
Upon such termination, Design-Builder



§


6
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------




shall deliver to Owner uncertified copies of such proposed Final Plans, subject
to the rights of Mohagen Hansen. In addition, Owner shall pay Design-Builder for
any other expenses incurred by Design-Builder that Owner has given
Design-Builder written authorization to incur. Notwithstanding the foregoing,
Owner’s design approval shall not relieve Design-Builder from Design-Builder’s
obligation to design and construct the Work in accordance with the Final Plans
and applicable law. Design-Builder shall not commence construction of any
portion or phase of the Work unless and until Owner approves the plans for such
portion or phase of the Work as required herein.


(d)    Prior to commencing the Work, Design-Builder shall provide Owner with an
initial sworn construction statement for the Project (the “Sworn Construction
Statement”). The initial Sworn Construction Statement for the Project shall
identify each then-existing subcontractor/supplier performing any portion of the
Work with a value in excess of $10,000 (each, a “Material Subcontract”, and the
party performing such work is hereinafter a “Material Subcontractor”), and the
expected amount to be paid to that subcontractor or supplier pursuant to its
Material Subcontract. If required by Owner’s lender or title insurance company,
Design-Builder shall also provide the name, address, phone number, and contact
person of any Material Subcontractor, and describe the portion of the Work to be
performed by that Material Subcontractor. Design-Builder shall appropriately
update the initial Sworn Construction Statement at the time of each Application
for Payment, in accordance with Article 5.


Article 2 ‑ Time of Completion‑
Design-Builder shall achieve Substantial Completion of those portions of the
Project not later than the dates set forth in Exhibit B attached hereto (the
“Project Schedule”). Design-Builder shall apply for the grading and building
permits promptly after the Final Plans have been approved by Owner. The Project
Schedule identifies the date(s) by which all key design, engineering and
construction benchmarks are to be performed and substantially completed by
Design-Builder. Design-Builder and Owner agree that time is of the essence of
the parties’ agreement with respect to all aspects of this Contract, and the
Work shall be performed in accordance with the Project Schedule. If
Design-Builder at any time believes the progress of the Work is not conforming
to the Project Schedule and that Design-Builder will be delayed in achieving
Substantial Completion of the Project, Design-Builder shall notify Owner, in
writing, within five (5) days thereafter. Notwithstanding anything to the
contrary herein, if Design-Builder is unable to complete certain landscaping and
exterior finishes due solely to winter conditions at the site, but has otherwise
satisfied all other conditions to Substantial Completion, including without
limitation, issuance of a certificate of occupancy allowing Owner to occupy the
Project in accordance with applicable law, Design-Builder shall not be deemed to
have caused any delay or be in default hereunder. Design-



§


7
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------




Builder shall proceed with full completion of such work as soon as the weather
permits, and shall diligently pursue completion.


Design-Builder shall achieve Substantial Completion of the Project in accordance
with the Project Schedule. Owner acknowledges that the Guaranteed Maximum Price
and date of Substantial Completion are based upon the building permit and the
Owner’s improvements permit for the Project being issued on the dates specified
in the Project Schedule. If, as a result of an Owner Delay (as defined below),
the building permit and/or the Owner’s tenant improvements permit have not been
issued by the applicable date, then the Guaranteed Maximum Price shall be
increased by the additional Cost of the Work incurred by Design-Builder by
reason of such Owner Delay and/or the date for Substantial Completion shall be
extended by a period equal to such Owner Delay. If Design-Builder is delayed at
any time in the progress of the Work by any act or neglect of Owner or of any
agent or employee of Owner or of any separate contractor employed by Owner
(each, an “Owner Delay”), changes ordered in the Project, acts of God, or
adverse and extreme weather conditions that materially and adversely affect the
Project Schedule, then the date by which Substantial Completion is to be
achieved shall be extended by a period equal to such Owner Delay; provided,
however, Design-Builder shall not claim any right to deviate from the Project
Schedule unless Design-Builder provides Owner with notice (which notice need not
comply with the notice provisions of this Contract, but shall be an email notice
to Owner’s designated representative followed by a formal written notice)
promptly after the occurrence of the cause of delay (and, in no event, later
than five (5) days after the occurrence of the cause of the delay or shall be
deemed waived). Design-Builder shall not be entitled to a time extension for
delays that are the result of the negligence or wrongful act of Design-Builder
or any subcontractor of any tier (other than subcontractors of Owner’s separate
contractors). Substantial Completion shall be deemed to have been achieved when
the following events have occurred:


1.    Construction of the Work is sufficiently complete so that Owner can
utilize the Project for the purpose for which it is intended;
2.    A certificate of occupancy has been issued for the Project with such
conditions, if any, as are acceptable to Owner (it being agreed that any
conditions in such certificate that are outside of the scope of the Work shall
be deemed acceptable to Owner for purposes of determining if Design-Builder has
achieved Substantial Completion);
3.    All building systems, including all mechanical, electrical and plumbing
systems have been commissioned, tested and accepted (which acceptance shall not
be unreasonably withheld, conditioned or delayed);
4.    The Punch List has been established;
5.    Design-Builder has provided training of Owner’s staff for any buildering
operations; and



§


8
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------




6.    The Project Architect has delivered written certification to Owner that
the Work has been completed in accordance with the Final Plans, but subject to
the Punch List.


Owner and Design-Builder shall execute a Certificate of Substantial Completion
certifying such date as the date of Substantial Completion. As of the date of
Substantial Completion, Owner shall assume full responsibility for all
utilities, insurance, security, and all other operational aspects of the
Project; provided, however, that Design-Builder shall continue to bear the risk
of loss for portions of the Work that are subject to the Punch List described
below, and to any equipment or materials that have not then been physically
incorporated into the Project.


The parties agree that if that portion of the Project identified as the “Set-Up”
Space in the Preliminary Plans is not completed by November 1, 2014 in
accordance with the requirements set forth in Exhibit E, then the Contract Sum
to be paid to Design-Builder shall be reduced by an amount equal to One Thousand
and 00/100 Dollars ($1,000.00) for each day that elapses thereafter until the
“Set-Up” Space is delivered in accordance with the requirements of Exhibit E.


The parties agree that if Substantial Completion for the entire Project is not
achieved by March 1, 2015, then the Contract Sum to be paid to Design-Builder
shall be reduced by an amount equal to Five Thousand and 00/100 Dollars
($5,000.00) for each day that elapses thereafter until the entire Project is
Substantially Completed.


In addition to the amounts described in the preceding paragraph, if Substantial
Completion for the entire Project is not achieved by December 1, 2015, Design
Builder shall indemnify and hold Owner harmless from and against any and all
costs, direct damages, expenses and liabilities relating to Owner’s inability to
surrender possession of the leased premises currently occupied by Owner under
two separate Lease Agreements dated September 26, 2005 (as amended by amendments
dated February 20, 2007, March 9, 2007, September 25, 2007, and March 23, 2012
and September 25, 2013, as amended by an amendment dated October 16, 2013
(collectively and as so amended, the “Lease Agreements”) including, without
limitation, all costs of holdover under the Lease Agreements, including base
rent, any premium thereon charged by Owner’s landlords, and all operating
expenses and taxes normally payable by Owner under the Lease Agreements. By way
of illustration, and not in limitation of Design-Builder’s obligations under
this Contract, Owner’s holdover rent under such Lease Agreements is 150% of Base
Rent payable thereunder.


This reduction in the Contract Sum and other costs, damages, expenses and
liabilities payable to Owner are intended by the parties to serve as a
reasonable estimate of the likely damages that Owner will suffer if the Project
is not Substantially Completed by the scheduled Substantial Completion Date(s),
and is not intended as a penalty.



§


9
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------






The parties agree that if Substantial Completion for the entire Project is
achieved prior to March 1, 2015 (excluding landscaping which cannot reasonably
be performed during winter conditions) for a reason other than Owner’s reduction
of the scope of the Project, then Owner shall pay to Design-Builder an incentive
payment equal to Five Thousand and 00/100 Dollars ($5,000.00) for each day that
elapses between the date that the entire Project is Substantially Completed and
March 1, 2015. The amount of this incentive payment shall not exceed
$150,000.00.


Notwithstanding anything to the contrary herein, any Owner Delay shall extend
the required dates of delivery hereunder so that no damages shall be payable by
Design-Builder unless the Work is not Substantially Complete by the dates set
forth in the Project Schedule, plus the delays caused by the Owner Delay(s)
(which shall cause the delivery date to be extended on a day-for-day basis).
Additionally, any bonus payable pursuant to the immediately preceding paragraph
shall be calculated on the date of delivery in accordance with the requirements
of this Contract, as extended for any Owner Delay.


Article 3 ‑ Contract Sum‑
Owner shall pay Design-Builder for the performance of this Contract, subject to
additions and deductions as provided for herein, in current funds, the Contract
Sum consisting of the Cost of the Work, as defined in Article 8, plus the
Design-Builder's Fee to be determined as follows:


Design-Builder’s Fee shall be 3.85% of the Cost of the Work (which shall not
include the Design-Builder’s Fee, the Development Fee of 3.25%, or the Option
Fee of 5%).


Article 4 - Guaranteed Maximum Price
(a)    Contract Sum. The Contract Sum, including the Design-Builder’s Fee, is
guaranteed by Design-Builder not to exceed the “Guaranteed Maximum Price”,
subject to additions and deductions by Change Order as provided in this
Contract. The parties anticipate that the Final Plans will be submitted to Owner
on the date set forth in the Project Schedule. Owner shall approve or reject the
Final Plans within five (5) days after receipt thereof. Within three (3) weeks
days of Owner’s approval of the Final Plans and all bids to complete the Work
(which shall be submitted simultaneously with the Final Plans), Design-Builder
shall submit to the Owner the Guaranteed Maximum Price as approved by Owner in
the process of accepting the bids to complete the Work. All costs shall be
identified in advance of the commencement of the Work and total design fees and
engineering fees shall be included in the Guaranteed Maximum Price. Owner shall
not be responsible for any costs in excess of the Guaranteed Maximum Price
incurred without Owner’s prior written consent. Costs that would cause the
Guaranteed Maximum Price to be exceeded shall be paid by Design-



§


10
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------




Builder without reimbursement by Owner, unless expressly approved by Owner in
writing or otherwise set forth herein. The Guaranteed Maximum Price shall be
decreased or increased to reflect any decreases or increases in Cost of the Work
because of changes in the Work (whether arising out of actual Costs of the Work
or lump sum decreases or increases for same). Included in the Guaranteed Maximum
Price are costs incurred by the Design-Builder for its employees, overhead and
expenses. All such costs shall be identified and detailed in the attached
Exhibit D. Only those costs identified shall be reimbursed by Owner and any
additions shall only be permitted as part of individual Change Orders as
provided in this Contract. The parties currently estimate that the Contract Sum
shall equal the amounts identified and detailed on the attached Exhibit C.

Article 5 ‑ Payment of Contract Sum‑
(a)    Progress Payments. Owner shall make payments on account of the Contract
Sum as follows:


(i) Design-Builder shall submit to Owner, on or about the first day of each
month, an “Application for Payment” for the actual Cost of the Work performed
(including materials suitably stored on the site), but not beyond the value of
that portion of the Work as provided for in the Schedule of Values attached
hereto as Exhibit C), and a proportionate share of Design-Builder’s Fee. If no
Schedule of Values is attached hereto, Design-Builder shall submit one to Owner
prior to submitting its first Application for Payment, which Schedule of Values
shall be subject to Owner’s approval, which approval shall not be unreasonably
withheld.


(ii) Each Application for Payment shall: (i) be in writing; (ii) be in a form
reasonably acceptable to Owner; (iii) explain in reasonable detail the basis for
the amount requested in the Application for Payment; and (iv) be certified as
true and correct by an authorized officer of Design-Builder. Each Application
for Payment shall be accompanied by the following, all in form and substance
reasonably satisfactory to Owner, Owner’s lender, and/or any title insurance
company retained by Owner or Owner’s lender in connection with handling
Applications for Payment:


(A)    An update of any Sworn Construction Statement that was previously
delivered, reflecting any subcontract not previously described (and the
information regarding the subcontractor or subcontract described above) or any
material change to any previously reported subcontracts;





§


11
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------




(B)    A statement of whether the Work is progressing in accordance with the
Project Schedule and at a pace that will permit Substantial Completion of each
portion of the Project to be achieved by the scheduled Substantial Completion
Date;


(C)    To the extent reasonably requested by Owner’s lender or the title
insurance company, appropriate supporting materials, including, but not limited
to, payroll records, petty cash accounts, receipted invoices, invoices with
check vouchers attached or other material required by Owner’s lender or by this
Contract, back up for each Material subcontractor, including such Material
Subcontractor’s payment application and any change orders, receipts for all of
Design-Builder’s material purchases, labor rates as set forth in Exhibit D, and
rental receipt specifying rates and duration of rental, tools and calculation of
rates.


(D)    A statement setting forth: (1) the total amount previously applied for by
the Material Subcontractors/suppliers providing the materials, equipment, labor
or services involved in the Application for Payment; and (2) the amount of the
Material Subcontract of those providing the materials, equipment, labor or
services; and


(E)     Such documents, reports and other information as may reasonably be
requested by Owner, Owner’s lender, or Owner’s title insurance company.


(iii) Upon receipt of each Application for Payment, Owner shall have the right
to inspect the Work to confirm that Design-Builder’s Application for Payment
reflects the Work actually completed. If Owner discovers that the Work actually
completed differs from that represented on the Application for Payment, or the
Work is defective or does not comply with the requirements of this Contract,
including, but not limited to a failure to conform to the Final Plans, Owner may
withhold such sums as it reasonably deems necessary in light of the Work
actually completed until the Work is completed or the defect is remedied.


(iv) Within twenty-five (25) days after receipt of each Application for Payment,
Owner shall pay to Design-Builder the entire amount thereof, subject to possible
withholding as provided above, except that a retainage of 5% of the amount set
forth in each Application for Payment shall be withheld. No payment to
Design-Builder shall constitute an acceptance of any Work.





§


12
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------




(v) Upon receipt of each payment from Owner, Design-Builder shall deliver to
Owner its lien waiver in the amount of such payment. Prior to receipt of the
second and each succeeding payment, Design-Builder shall deliver to Owner lien
waivers from its subcontractors and suppliers for the work covered by the
previous payment received from Owner. Design-Builder guarantees that title to
all work, materials and equipment covered by an Application for Payment, whether
incorporated into the Project or not, will pass to Owner free and clear of all
liens, claims, security interests and encumbrances upon the receipt of such
payment by Design-Builder. Design-Builder agrees to pay its suppliers and
subcontractors promptly after receipt of payment from Owner. Title to materials
and equipment covered by an Application for Payment, whether incorporated in the
Project or not, will pass to Owner upon Contractor’s receipt of payment for the
materials and equipment. If payments are to be made on account of materials or
equipment not incorporated in the Work but delivered and suitably stored at the
site of the Project, or at some other location agreed upon by the parties
hereto, such payments shall be conditioned upon submission by Design-Builder of
bills of sale or such other procedures satisfactory to Owner to establish
Owner’s unencumbered title to such materials or equipment or otherwise protect
Owner’s interest, including applicable insurance and transportation to such
site.


(vi)    Owner shall purchase all furnishings, fixtures and equipment relating to
Owner’s business at the Project (“FF&E”) to the extent not related or required
for the construction of the Work. Notwithstanding anything to the contrary
contained herein, if Design-Builder is required by Owner to purchase FF&E and
the payment terms with the vendors of such FF&E are different from those
provided for herein, then Owner shall make payments to Design-Builder for such
FF&E in the amounts and at the times that payments are due from Design-Builder
pursuant to the terms of the contracts entered into by Design-Builder for the
purchase of such FF&E. Owner further agrees to guaranty payment of the amounts
due under such FF&E purchase contracts if required by the FF&E vendors.
   
(b)    Punchlist Work. Upon Substantial Completion of the Project by
Design-Builder, Design-Builder and Owner shall jointly inspect the Project and
list on a “Punch List” any items that have not been completed or which are in
any way defective and the dates for completion of such items. Design-Builder
shall complete all items on the Punch List within 30 days after such inspection,
unless Design-Builder is unable to complete such items due to weather
conditions, unavailability of materials or other conditions beyond the control
of Design-Builder. Owner shall be entitled to supplement the Punch List for a
period of thirty



§


13
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------




(30) days after that inspection. The failure of an item to be included on the
Punch List shall not relieve Design-Builder of its obligation to complete the
Work in accordance with requirements of this Contract. Owner may withhold a sum
equal to 150% of the estimated cost of completing the items on the Punch List
until the items on the Punch List are properly completed or corrected; provided,
however, that such sum withheld shall not be the limit of Design-Builder’s
liability for the Punch List Items and, in the event such sum is not sufficient
to pay the costs to complete any Punch List Item, Design-Builder shall be
responsible for such costs. Thereafter, Owner shall pay to Design-Builder, on a
monthly basis, the amount withheld for unfinished or improperly completed items
as each item is properly completed or remedied. If Design-Builder fails to
complete any Punch List item within the time frame set forth on the Punch List,
and such failure continues for ten (10) days after notice and demand for cure
from Owner, then Owner shall have the right to complete such items and deduct
the cost from any amount owed to Design-Builder.


(c)
Final Completion. “Final Completion” shall be the date that the Work, including
all items on the Punch List, is fully completed/corrected and Design-Builder has
delivered to Owner all of the following:

(i)    One electronic and one hardcopy of the operation and maintenance manual;
(ii)    One “hard copy” and one set of electronic record drawings for
Design-Builders work in a form that is reasonably acceptable to Owner and which
shows all changes made in the course of performance of the Work;
(iii)    Any warranties or guarantees that Design-Builder secures;
(iv)    A project directory listing all names, addresses and phone numbers of
Design-Builder’s subcontractors who worked on the Project;
(v)
Final lien waivers (from Design-Builder and all subcontractors/suppliers of
whatever tier);

(vi)    A final Sworn Construction Statement, duly executed and acknowledged,
showing payment to have been made to all parties providing labor, equipment or
material to the Project for whom Design-Builder is responsible; and
(vii)
If required by Owner, and at Owner’s sole cost and expense (which shall not be
subject to the Guaranteed Maximum Price), Project Architect has delivered
written certification to Owner that the Work has been completed in accordance
with the Final Plans.




§


14
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------






(d)    Final Payment. The amount of the final payment shall be calculated as
follows:
    
(i)    Take the sum of the Cost of the Work substantiated by the
Design-Builder's final accounting and the Design-Builder's Fee; but not more
than the Guaranteed Maximum Price. Subtract the aggregate of previous payments
made by Owner. The remaining balance shall be paid to Design-Builder as its
final payment. If the aggregate of previous payments made by Owner exceeds the
amount due Design-Builder, Design-Builder shall pay the difference to Owner.


(ii)    Owner's accountants, agents and representatives will review and report
in writing on Design-Builder's final accounting (which shall include all detail
reasonably necessary for verification of the Cost of the Work) within thirty
(30) days after delivery of the final accounting to Owner by Design-Builder.


(iii)    If Owner's accountants report the Cost of the Work as substantiated by
Design-Builder's final accounting to be less than the amount claimed by
Design-Builder, Design-Builder shall be entitled to demand arbitration of the
disputed amount. Such demand for arbitration shall be made by Design-Builder
within 45 days after Design-Builder's receipt of notice from Owner. Failure to
demand arbitration within this 45-day period shall result in the substantiated
amount reported by Owner's accountants becoming binding on Design-Builder.
Pending a final resolution by arbitration, Owner shall pay Design-Builder the
undisputed amount.


(iv)    Final Payment of the Contract Sum, including all sums retained pursuant
to the preceding paragraph, shall be due and payable within thirty (30) days
after Design-Builder has submitted its final accounting provided that
Design-Builder has delivered the items described in Paragraph (c) of this
Article 5, except that all final lien waivers will be conditioned upon receipt
of the Final Payment.


(e)    Liens.    Design-Builder shall, at all times, keep the Project free of
liens arising out of the work performed pursuant to this Contract for which
Design-Builder has been paid. If any such liens are filed, Design-Builder shall,
within 14 days after notice of such filing, either:


(i) satisfy such lien, or





§


15
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------




(ii) post a bond with Owner in an amount equal to 150% of the amount of such
lien, which bond shall be in form and substance, and issued by a company,
reasonably acceptable to Owner.


(f)    Late Payment. In the event that any payment by Owner to Design-Builder is
not paid within 10 days of when due, Owner shall pay interest on said unpaid
amount from the date due to and including the date of payment at a variable rate
equal to 3% per annum in excess of the rate of interest from time to time
publicly announced by U.S. Bank National Association, Minneapolis, Minnesota, as
its reference rate, or such lesser rate as may be the maximum rate permitted by
law.


(g)    Withholding Payment. Owner may, upon written notice given five (5)
calendar days prior to the due date of an Application for Payment, withhold a
portion of the payment due to Design-Builder, but only to such extent as may be
reasonably necessary to compensate Owner for actual losses incurred as a result
of:


(i)    Defective portions of the Work (for which payment is applied for or has
been paid) not remedied;


(ii)    Uninsured third-party claims filed against Owner (or Owner’s reasonable
belief that such claims will soon be filed), but only to the extent such claims
were (a) caused by Design-Builder or its Subcontractors (b)    not due to the
failure of Owner to make payment when due as required by this Contract and
(c)    collectively in excess of Ten Thousand and 00/100 Dollars ($10,000.00);


(iii)    Design-Builder’s failure to make payments when due to Subcontractors,
provided that (a) Owner has timely paid Design-Builder all amounts owed under
this Contract and (b)    such payments include amounts collectively in excess of
Ten Thousand and 00/100 Dollars ($10,000.00); provided, however, that if
Design-Builder is engaged in a good faith contest of any claim by a
Subcontractor for amounts allegedly due under a subcontract, then
Design-Builder’s failure to pay such disputed amount shall not be a basis for
Owner withholding any payment or partial payment, so long as Design-Builder is
diligently engaged in such contest, and, if any lien has been filed in
connection with such dispute, Design-Builder or title company have provided
adequate security or assurances (as determined by Owner, in its reasonable
discretion) to prevent foreclosure of such lien;





§


16
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------




(iv)    Design-Builder’s reasonable belief that the Work cannot be completed for
the unpaid balance of the Contract Sum; or


(v)    Design-Builder’s continued failure to perform the Work in accordance with
the Final Plans, within applicable notice and cure periods.


Owner will promptly release payment to Design-Builder as and when the above
issues are resolved or if Design-Builder furnishes a bond or provides other
security acceptable to Owner against the losses identified above.


Article 6 ‑ Bond‑
Upon Owner's request at any time prior to commencement of construction,
Design-Builder shall furnish a surety bond for its performance of this Contract
and the payment of all obligations to subcontractors arising hereunder. If such
bond is requested, the Guaranteed Maximum Price shall be increased by the full
amount of the premium therefor.


Article 7 ‑ Changes in the Project‑
(a)    Owner, without invalidating this Contract, may request changes in the
Work within the general scope of this Contract, consisting of additions,
deletions, alterations or other modifications, with the Design-Builder’s Fee,
Guaranteed Maximum Price, the Project Schedule and the date for Substantial
Completion to be adjusted appropriately. All changes in the Work shall be made
only as follows:


(i)    Pursuant to a written Change Order signed by Owner and Design-Builder
setting forth any adjustment to the Design-Builder’s Fee, Guaranteed Maximum
Price and date for Substantial Completion. The adjustments shall be agreed upon
by Design-Builder and Owner before Design-Builder proceeds on any such changes,
additions or alterations. Design-Builder’s Fee shall be increased or decreased
by three and eighty five tenths percent (3.85%) of the estimated Cost of the
Work pertaining to the change.


(ii)    Owner may direct changes in the Work by a “Construction Change
Directive” pursuant to which Design-Builder shall perform the ordered change,
and the Cost of the Work shall include the actual costs incurred by
Design-Builder in performing the Work designated in the Construction Change
Directive.


Design-Builder is not authorized to perform any Work in addition to or differing
from the Final Plans and shall make no substitution for a specified item without
a written



§


17
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------




Change Order that is signed by Design-Builder and Owner, or a Construction
Change Directive, signed by Owner, before any such Work is commenced. No change
in the Work or Project Schedule shall be binding on Owner unless set forth in a
written Change Order or Construction Change Directive.


(b)    If, during the design process, Owner requests a substantial change to the
design of the Project that Owner has previously approved or given Design-Builder
direction to perform, the Guaranteed Maximum Price and Design-Builder’s design
fee set forth in Paragraph 8(g)(i) shall be increased by the amount of
Design-Builder’s additional design costs to perform such change. Design-Builder
shall notify Owner of such costs and a Change Order shall be entered into prior
to making such change.


(c)    If, after the Final Plans have been approved by Owner and Design-Builder,
Owner requests Design-Builder to submit a proposal for a change in the Project
and then elects not to proceed with the change, a Change Order shall be issued
to reimburse Design-Builder for any costs incurred for design services for
proposed revisions to the Final Plans.


(d)    The rates in Exhibit D shall apply to all changes that involve
Design-Builder’s design personnel.


Article 8 - Costs to be Reimbursed
The term Cost of the Work shall mean costs necessarily incurred by
Design-Builder in the design and construction of the Project. Such costs shall
be at rates not higher than the standard paid at the place of the Project except
with prior consent of Owner. The Cost of the Work shall include only the items
set forth in this Article 8.


(a)    Design-Builder’s Labor Costs (Excluding Design Costs).


(i)    Wages of construction workers directly employed by Design-Builder to
perform the construction of the Project at the site or at off-site workshops at
the rates set forth in Exhibit D.


(ii)    Wages or salaries of Design-Builder's supervisory, safety and
administrative personnel when stationed at the Project site at the rates set
forth in Exhibit D.





§


18
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------




(iii)    Wages and salaries of Design-Builder's supervisory, project management
and administrative personnel stationed at Design-Builder's principal office at
the rates set forth in Exhibit D.        


(iv)    Wages and salaries of Design-Builder's supervisory or administrative
personnel engaged at factories, workshops or on the road, in expediting the
production or transportation of materials or equipment required for the Work,
but only for that portion of their time required for the Work at the rates set
forth in Exhibit D.


(v)    Notwithstanding the foregoing, Design-Builder may self-perform only
carpentry and clean-up portions of the Work with its own forces (“Self-Performed
Work”) and at the rates set forth in Exhibit D. Design-Builder will use the
subcontractor bidding process in connection with subcontract bidding of all
categories of the Work, except for Self-Performed Work; however, Design-Builder
will competitively bid bulk materials used in the Self-Performed Work, it being
understood that the cost of any Self-Performed Work shall not exceed
commercially reasonable amounts.
        
(b)    Subcontract Costs. Payments made by Design-Builder to subcontractors in
accordance with the requirements of the subcontracts and to the extent allowed
under this Contract.


(c)    Costs of Materials and Equipment Incorporated in the Completed
Construction.


(i)    Costs, including transportation, of materials and equipment incorporated
in the completed construction.


(ii)    Costs of materials described in the preceding Paragraph 8(c)(i) in
excess of those actually installed but required to provide reasonable allowance
for waste and for spoilage. Unused excess materials, if any, shall be handed
over to Owner at the completion of the Project or, at Owner's option, shall be
sold by Design-Builder. Amounts realized, if any, from such sales shall be
credited to Owner as a deduction from the Cost of the Work.


(d)    Costs of Other Materials and Equipment, Temporary Facilities and Related
Items.





§


19
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------




(i)    Costs, including transportation, installation, maintenance, dismantling
and removal of materials, supplies, temporary facilities, machinery, equipment,
and hand tools not customarily owned by the construction workers, which are
provided by Design-Builder at the site and fully consumed in the performance of
the Work; and cost less salvage value on such items if not fully consumed,
whether sold to others or retained by Design-Builder. Cost for items previously
used by Design-Builder shall mean fair market value.


(ii)    Rental charges for temporary facilities, machinery, equipment, and hand
tools not owned by the construction workers, which are provided by
Design-Builder at the site, whether rented from Design-Builder or others, and
costs of transportation, installation, minor repairs and replacements,
dismantling and removal thereof. The rates for such equipment rented from
Design-Builder shall not exceed the lesser of Design-Builder’s actual cost to
rent such equipment or 85% of current Associated Equipment Distributors (A.E.D.)
rental rates attached hereto as Exhibit D.


(iii)    Costs of removal of debris from the site, subject to the exclusions set
forth in Article 9.


(iv)    Cellular phone charges, postage and parcel delivery charges, telephone
service at the site and reasonable petty cash expenses of the site office.


(v)    Costs of temporary utilities (such as electricity, gas, sewer, water and
other such items) utilized to construct the Project.


(vi)    That portion of the reasonable travel of Design-Builder's personnel
incurred while traveling in discharge of duties connected with the Project.


(e)    Miscellaneous Costs


(i)    That portion of premiums for insurance and bonds directly attributable to
this Contract that Design-Builder is required to provide, including, without
limitation, liability insurance which will be billed, at Design-Builder’s cost,
but shall not exceed a rate of 0.95% of the Cost of the Work..


(ii)    Sales, use, gross receipts or similar taxes imposed by a governmental
authority which are related to the Project and for which Design-Builder is
liable, subject to the exclusions set forth in Article 9.



§


20
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------






(iii)    Fees and assessments for the building permit and for other permits,
licenses and inspections which Design-Builder is required by this Contract to
pay.


(iv)    Fees of testing laboratories for tests and inspections, subject to the
exclusions set forth in Article 9.


(v)    Royalties and license fees paid for the use of a particular design,
process or product.


(vi)    Deposits lost for causes other than Design-Builder's or its
subcontractor’s fault or negligence.


(vii)    Any deductibles paid by Design-Builder as a result of casualty losses.


(viii)
Traffic control costs.



(ix)    Other costs incurred in the design or construction of the Project if and
to the extent approved in writing by Owner.


(f)    Emergencies.     The Cost of the Work shall also include costs which are
incurred by Design-Builder in taking action to prevent threatened damage, injury
or loss in case of an emergency affecting the safety of persons or property,
except where attributable to Design-Builder’s negligence or wrongful act. The
Cost of the Work shall not include costs due to emergencies if such emergencies
could have been avoided by Design-Builder’s exercise of commercially reasonable
design or construction practices, or to the extent that Owner or Design-Builder
is required to insure against such risks.


(g)    Design, Engineering and Other Professional Services


(i)    Design-Builder shall be paid a design and engineering fee in the amount
set forth in the Schedule of Values. Such design fee shall be a reimbursable
Cost of the Work and is not included in the Design-Builder’s Fee. All costs
shall be identified in advance of the Work and total design fees and engineering
fees shall be agreed to in advance and in writing, and Owner hereby approves the
fee as stated above. Owner shall not be responsible for any costs incurred
without Owner’s prior written consent. For all services (excluding the design
and engineering fees described above), Design-Builder shall use reasonable
efforts to secure competitive bids for services from at



§


21
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------




least three vendors. Architectural rates defined in Exhibit D are only used if
additional design services are requested by Owner.


(ii)    Costs paid to third parties by Design-Builder to provide architectural,
engineering, customary soil compaction, customary initial borings, surveying,
and other professional services that are not performed by Design-Builder’s
personnel, subject to the exclusions set forth in Article 9.


(iii)    Costs of travel of design professionals.


(iv)    Costs of reproduction of any drawing, specification, submittal or
Contract document.
    
Article 9 - Costs Not To Be Reimbursed.
(a)    The Cost of the Work shall not include:
    
(i)    Salaries and other compensation of Design-Builder's personnel stationed
at Design-Builder's principal office or offices other than the site office or
personnel not engaged in the Work, except as specifically provided in Paragraph
8(a)(iii) and Paragraph 8(g), and rates of compensation or benefits of
Design-Builder’s personnel to the extent in excess of the rates set forth in
Exhibit D.


(ii)    Expenses of Design-Builder's principal office and offices other than the
site office, except for long distance phone calls, reproduction costs, postage
and courier services.


(iii)    Overhead and general expenses, except as may be expressly included in
Article 8.


(iv)    Design-Builder's capital expenses, including interest on
Design-Builder's capital employed for the Project.


(v)    Rental costs of machinery and equipment, except as provided in Paragraph
8(d)(ii).


(vi)    Taxes levied and assessed against Design-Builder for property, materials
or equipment belonging to Design-Builder.





§


22
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------




(vii)    Costs due to the fault or negligence of Design-Builder, any of the
subcontractors/suppliers of whatever tier, or anyone for whom Design-Builder or
any subcontractor/supplier may be responsible, including, but not limited to,
costs for the correction of damaged, defective or nonconforming Work, disposal
and replacement of materials and equipment incorrectly ordered or supplied, and
repairing damage to property not forming a part of the Work.
(viii)    Any unauthorized overtime charges.
(ix)    Losses or expenses resulting from risks for which Design-Builder has
obtained (or is required by this Contract to obtain) insurance.
(x)    Any costs payable by the City or Design-Builder under the Redevelopment
Agreement, including, without limitation, the following:
(1)
Any costs of the Remediation Work (as defined in the Redevelopment Agreement),
including, without limitation, the following: (a) any passive vapor venting
system including initial testing such system required by the MPCA during the
first year of operation and, if necessary, upgrading of such system to an active
vapor venting system, and related vapor monitoring; (b) environmental studies,
assessments, response action plans, environmental laboratory analytical work,
MPCA staff fees and the fees of Design-Builder’s environmental consultants; (c)
actions beyond the Design’s Builder’s normal construction practices at
uncontaminated sites to manage impacted soils, water, fugitive dust, vapor,
storm water and waste materials; (d) environmental testing of soils to be
imported to the Project; (e) well relocation; (f) soil removal; (g) geopiers;
(h) continuing site observation and site testing of the Project during the first
year of operation; (i) any overhead and profit to complete the Remediation Work;
and (j) any of the Design Builder’s other costs or expenses relating to the
foregoing.

(2)
Any costs of the Public Improvements (as defined in the Redevelopment
Agreement), including, without limitation, the following: (a)    traffic signals
or traffic lights; (b) Central Park Boulevard Reconstruction; (c) storm sewer
entrance road on Central




§


23
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------




Park Boulevard; (d) watermain construction outside of the Property; (e) existing
road removal; (f) removal of existing watermain and sanitary sewer; (g)
repayment of sanitary sewer grant fund; and (h) stormwater ponding.
(xi)    Any design fee except as set forth in Paragraph 8(g)(1).
(xii)    Costs which would cause the Guaranteed Maximum Price to be exceeded.
(xiii)    Costs relating to any concealed conditions, environmental conditions,
soils conditions or any unknown physical conditions in respect of the Project,
subject to the financial responsibilities allocated in the Redevelopment
Agreement.
(xiv)    Any cost not specifically and expressly described in this Contract as a
permitted Cost of the Work, and any cost excluded from the Cost of the Work by
this Article 9.
(xv)    Any cost not approved in advance by Owner in excess of the Guaranteed
Maximum Price.


Article 10 - Discounts, Rebates and Refunds. Cash discounts obtained on payments
made by Design-Builder shall accrue to Owner. Design-Builder shall notify Owner
of the availability of such cash discounts. Trade discounts, rebates, refunds
and amounts received from sales of surplus materials and equipment shall accrue
to Owner, and Design-Builder shall make provisions so that they can be secured.
Amounts which accrue to Owner in accordance with the provisions of Paragraph
10(a) shall be credited to Owner as a deduction from the Cost of the Work.
The Guaranteed Maximum Price includes a Design-Builder’s contingency in the
amount of $275,000. Any remaining portion of the contingency shall be refunded
to Owner. The contingency shall not be used to cover costs incurred: (i) as a
result of Design-Builder’s negligent or wrongful acts; (ii) to correct defective
or non-conforming Self-Performed Work; or (iii) as a result of the
Design-Builder’s default under this Contract. Under no circumstances shall the
contingency be used to for unforeseen or concealed conditions (including soil
corrections or remediation) or any cost that is not a Cost of the Work, as
defined hereunder.


Article 11 - Subcontracts and Other Agreements.
(a)    Subcontracts. Those portions of the Project that Design-Builder does not
customarily perform with Design-Builder's own personnel shall be performed under
subcontracts or by other appropriate agreements with Design-Builder.
Design-Builder shall obtain bids from subcontractors and suppliers of materials
or equipment fabricated especially for the Project and shall review such bids
with Owner. Owner and Design-Builder will then jointly determine which bids will
be accepted; provided, however, that Design-Builder will obtain bids from at
least three prospective



§


24
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------




subcontractors, if such number of qualified subcontractors is available, for all
portions of the Work. In no event will Design-Builder obtain less than two bids
for any portion of the Work. Notwithstanding the foregoing, subject to the terms
of Section 8(a)(v), no bids need to be obtained for Self-Performed Work (but all
such amounts shall be included in the Schedule of Values), except for bulk
material as provided in Section 8(a)(v), and Owner hereby approves of all
Self-Performed Work. Additionally, Design-Builder shall not be required to
contract with anyone to whom Design-Builder has reasonable objection.


(b)    Rejection of Subcontractors. If a Guaranteed Maximum Price has been
established and a specific bidder among those whose bids are delivered by
Design-Builder to Owner (1) is recommended to Owner by Design-Builder; (2) is
qualified to perform that portion of the Project; and (3) has submitted a bid
which conforms to the requirements of this Contract without reservations or
exceptions, but Owner requires that another bid be accepted that is higher than
the bid of a subcontractor that Design-Builder desired, then Design-Builder may
require that a Change Order be issued to adjust the Guaranteed Maximum Price by
difference between the bid of the person or entity recommended to Owner by
Design-Builder and the amount of the subcontract or other agreement actually
signed with the person or entity designated by Owner.


Article 12 - Accounting Records.
The Work shall be undertaken on an “open book” basis. Owner and any
representative of Owner or Owner’s lender shall be entitled to see and copy any
and all of Design-Builder’s records related to the Work. Design-Builder’s costs
in connection with the Work shall be subject to audit by Owner and Owner’s
lender, at Owner’s cost, at any reasonable time. In such circumstances, and upon
request, Design-Builder shall submit an itemized breakdown of costs for review
and approval by Owner and Owner’s lender, and in any event, such an itemized
breakdown shall be provided for review and approval prior to Final Payment.
Material supporting Design-Builder’s claims regarding the Cost of the Work shall
contain sufficient detail to show a reasonable breakdown of the cost for each
specific component or task, identifying the materials, labor or equipment, and
other associated charges, if any, including costs for “general condition”
charges. Design-Builder shall keep full and detailed accounts and exercise such
controls as may be necessary for proper financial management under this
Contract; which accounting and control systems shall be reasonably satisfactory
to Owner. Design-Builder shall preserve Design-Builder’s records for a period of
three (3) years after Final Completion of the Project, or for such longer period
as may be required by law.


Article 13 ‑ Correction of the Work.‑
(a)    Rejected Work. Design-Builder shall promptly correct Work rejected by
Owner that does not conform to the requirements of this Contract. Design-Builder
will promptly correct Work that is found defective or not in substantial
conformance with the Final Plans (“Non-



§


25
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------




Conforming Work”). If Design-Builder does not repair or remove Non-Conforming
Work as required by this Article, Owner may, after an additional ten (10)
calendar days’ written notice to Design-Builder, repair or remove the
Non-Conforming Work at Design-Builder’s expense and Design-Builder shall be
liable for damages incurred by Owner because of such failure. All such defective
or nonconforming work shall be corrected or removed from the site, if necessary,
and the Work shall be corrected to comply with the Final Plans without cost to
Owner. Design-Builder shall bear the cost of repairing all Work of separate
contractors and Subcontractors destroyed or damaged by such removal or
correction. If Design-Builder does not remove such defective or nonconforming
work within ten (10) days after notice and demand from Owner, Owner may remove
it and store the materials or equipment at the expense of Design-Builder. If
Design-Builder does not pay the cost of such removal and storage within ten (10)
days after its receipt of invoice for such expenses, Owner may, upon ten (10)
additional days’ written notice, sell such work at auction or at private sale
and shall account for the net proceeds thereof, after deducting all costs that
should have been borne by Design-Builder. If such proceeds of sale do not cover
all costs which Design-Builder should have borne, the difference shall be
charged to Design-Builder and an appropriate Change Order shall be issued. If
the payments then or thereafter due Design-Builder are not sufficient to cover
such amount, Design-Builder shall pay the difference to Owner. If Owner prefers
to accept defective or nonconforming work, it may do so instead of requiring its
removal and/or correction, in which case a Change Order will be issued to
reflect an equitable reduction in the Contract Sum; or, if the amount is
determined after final payment, an equitable adjustment shall be made between
the parties.


(b)    Warranty Period. Design-Builder warrants the work to be free from defects
in workmanship for the one year period that begins on the Warranty Commencement
Date. The “Warranty Commencement Date” shall be the date Substantial Completion
of the Work is achieved; provided, however, that for items on the Punch List,
the Warranty Commencement Date shall be the date that item is completed or
corrected. If, within one year after the Warranty Commencement Date, or within
such longer period of time as may be prescribed by law or by the terms of any
applicable special warranty contained in the specifications, any of the work is
found to be defective due to faulty workmanship or materials or not in
accordance with the requirements of this Contract, and if within such period
Owner notifies Design-Builder thereof in writing, then Design-Builder shall
correct the same within a reasonable time after receipt of such notice. Owner
shall notify Design-Builder promptly after discovery of the condition.
Establishment of this one year warranty period relates only to the specific
obligation of Design-Builder to correct the Work, and shall in no way affect the
time within which Design-Builder’s obligation to comply with the requirements of
this Contract may sought to be enforced. Prior to the expiration of this
warranty period, representatives of Owner and Design-Builder shall inspect the
Work and jointly determine if any of the Work does not conform to the
requirements of this Contract, and Design-Builder shall



§


26
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------




promptly correct such non-conforming work, provided that such non-conforming
work is not the result of abuse, neglect or improper or inadequate care and
maintenance by Owner. Design-Builder will provide and assign to Owner with any
additional warranties that extend beyond the Warranty Period that may be
provided by Subcontractors (“Manufacturers’ Warranties”). Design-Builder will
consult with Owner when any Manufacturers’ Warranties are available for longer
terms or contain special provisions that require the exercise of discretion, and
Owner may elect to purchase extended warranties when available, at Owner’s cost,
and not subject to the Guaranteed Maximum Price.


Article 14 ‑ Insurance‑.
(a)    Design-Builder's Liability Insurance. Design-Builder shall purchase and
maintain such insurance as will protect it (and, where stated, Owner) from the
claims set forth below which may arise out of the performance of this Contract,
whether such performance be by Design-Builder or by any subcontractor of
Design-Builder or by anyone directly or indirectly employed by any of them or by
anyone for whose acts any of them may be liable:


(i)     Worker’s Compensation and Employer’s Liability insurance for claims
under workers' compensation, disability benefit and other similar employee
benefit acts, in the amounts required by law and claims for damages arising out
of bodily injury, occupational sickness or disease, or death of its employees,
in the amounts specified below:


Insurance                Limits
Worker’s Compensation            Statutory Requirement
Employer’s Liability                $1,000,000


(ii)    Commercial General Liability insurance for claims for damages arising
out of bodily injury, sickness or disease, personal injury, or death of any
person other than its employees, and for damages arising out of injury to or
destruction of tangible property (other than the Project), in the amount of
$5,000,000 (including umbrella coverage) per occurrence. Owner shall be named as
an additional insured under such liability insurance policy to the extent of any
liability arising out of Design-Builder’s work. Such insurance policy shall
include (i) premises operations (including explosion, collapse and underground
coverage), elevators (if applicable), independent contractors, completed
operations (for not less than two years after the date of Substantial
Completion) and broad form property damage coverage and (ii) permit the Owner to
occupy the Project prior to Substantial Completion of the Project.


(iii)    Automobile Liability insurance for claims for damages for bodily injury
or death of a person or property damage arising out of the ownership,
maintenance or use of all owned,



§


27
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------




hired and non-owned motor vehicles. The combined single liability limit for
bodily injury and property damage shall be $5,000,000 (including umbrella
coverage) per occurrence.


Certificates of such insurance, showing such coverages to be in force, shall be
furnished to Owner prior to commencement of construction.


(b)    Builders Risk Insurance.


(i)The Project. Design-Builder shall purchase and maintain, until the date of
Substantial Completion, “all‑risk” builder's risk insurance covering the Project
in an amount not less than full replacement cost (as to hard costs only), and
with a deductible amount not to exceed $10,000.00 as to general risks, and
$50,000 as to water damage. Design-Builder shall be responsible to pay any such
deductibles, which shall be considered a Cost of the Work under this Contract.
Such insurance shall be provided on a non‑reporting, completed value basis.
Design-Builder’s subcontractors and suppliers and Owner shall be named as
additional insureds under such policy. Any insured loss under such policy shall
be adjusted with Owner and Design-Builder and made payable to both Owner and
Design-Builder (subject to any applicable mortgagee clause) as trustee for the
insureds, as their interests may appear. A certificate of insurance showing such
coverage to be in force shall be furnished to Owner prior to commencement of
construction. The Guaranteed Maximum Price shall be increased by all Cost of the
Work incurred by Design-Builder in repairing and/or replacing work which is
damaged or destroyed by fire or other casualty, less insurance proceeds received
by Design-Builder. The builder’s risk policy will permit occupancy of the Set-Up
Space by Owner prior to Substantial Completion.


(ii)    Owner's Property, Equipment and Furnishings. Owner shall be solely
responsible for insuring any of Owner's material, equipment or furnishings that
are brought onto the Project Site. In addition, Owner shall provide builders
risk insurance for the work performed by any of Owner's direct contractors.
Design-Builder shall have no responsibility to provide insurance for any of the
above items.
 
(c)    Waiver of Subrogation. Owner and Design-Builder waive all rights against
each other, and against their respective agents, employees and subcontractors,
for damages caused by perils covered by the insurance to be maintained pursuant
to Paragraph 14(b) hereof, except such rights as they may have to the proceeds
of such insurance. If, during the Project construction period, the Owner insures
properties, real or personal or both, at or adjacent to the site by property
insurance



§


28
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------




under policies separate from those insuring the Project, or if after final
payment property insurance is to be provided on the completed Project through a
policy or policies other than those insuring the Project during the construction
period, the Owner shall waive all rights against the Design-Builder, and against
its respective agents, employees and subcontractors, for damages caused by
perils covered by this separate property insurance. If the policy of insurance
to be provided pursuant to Paragraph 14(b) hereof, or any separate property
insurance, require an endorsement for continued coverage where there is a waiver
of subrogation, the party providing such insurance shall cause such policy to be
so endorsed.


(d)    Notice of Cancellation. All insurance policies provided by either party
to this Contract shall contain a provision requiring the insurer to give a
minimum of 30 days advance written notice to the other party of cancellation,
non-renewal or modification of the terms of the policy.


Article 15 ‑ Termination of the Contract‑.
(a)    Termination by Design-Builder. If work on the Project is stopped (through
no fault of Design-Builder) for a period of sixty (60) days under order of any
court or other public authority having jurisdiction, or as a result of any
governmental act such as a declaration of national emergency making fuels or
materials unavailable, and Owner does not agree to adjust the Guaranteed Maximum
Price and the Project Schedule (including adjusting any responsibility of
Design-Builder for liquidated damages or indemnification) to reflect documented
changes in the Cost of the Work and the Project Schedule relating directly to
such work stoppage, or if Owner wrongfully fails to make any payment to
Design-Builder within thirty (30) days after Design-Builder gives Owner written
notice of such non-payment, Design-Builder may stop construction and terminate
this Contract and recover from Owner payment for all design costs, all work
completed, actual loss sustained upon any materials, equipment, tools and
machinery, all of Design-Builder's overhead costs and reasonable anticipated Fee
and such other damages as Design-Builder may sustain by reason thereof,
provided, however, that Owner’s payment shall be conditioned upon
Design-Builder’s delivery and conveyance of such materials to Owner.
Design-Builder will use commercially reasonable efforts to mitigate all costs
associated with the termination of the Contract.


(b)    Termination by Owner. If Design-Builder is adjudged a bankrupt, or if it
makes a general assignment for the benefit of its creditors, or if a receiver is
appointed on account of its insolvency, or if Design-Builder defaults under the
Redevelopment Agreement and fails to cure such default with the applicable cure
period set forth in the Redevelopment Agreement, then Owner may, without
prejudice to any right or remedy, terminate this Contract and take possession of
the site and of all materials, equipment, tools, construction equipment and
machinery thereon owned by Design-Builder and may finish the Project by whatever
method it may deem expedient. In such



§


29
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------




case Design-Builder shall not be entitled to receive any further payment after
the effective date of such termination, but Owner’s obligation to pay costs due
or incurred prior to the date of termination shall survive the termination of
this Contract. If Owner’s costs to complete the Project exceed the difference
between what Owner has paid to Design-Builder and the Guaranteed Maximum Price,
Design-Builder shall pay the difference to Owner. This obligation for payment
shall survive the termination of this Contract. If Owner so terminates this
Contract, Design-Builder shall, upon Owner’s request, promptly assign all design
agreements, subcontracts and purchase orders to Owner so that Owner may
expeditiously complete the Project. If Owner terminates this Contract,
Design-Builder will stop performing the Work and store all material on the
Project so as to reasonably protect the material and the Work from damage, and
Owner may then take possession of the Project and materials and finish the Work.
Under said circumstances, Owner also may require a general assignment of
Design-Builder's right, title and interest in and to intangibles and all permits
with respect to the Work, in each case to the extent assignable, and, upon
request from Owner, Design-Builder shall assign to Owner all of Design-Builder's
right, title and interest in and to the same (to the extent assignable) and,
with respect to the assignment of Design-Builder's right, title and interest in
and to the subcontractors and service contracts, use reasonable efforts to
obtain any subcontractors’ or service providers' consent to the same, if
required. If requested by Owner, Design-Builder will also deliver to Owner
copies of any instruction, operation, and maintenance manuals provided to
Design-Builder by manufacturers of equipment, machinery, and materials
incorporated into the Work for which payment has been made by Owner. Without
terminating this Contract, Owner may issue a written order to Design-Builder to
stop the Work if Design-Builder fails to correct Work that is not in compliance
with the Final Plans within ten (10) days after notice and demand. Such stop
order shall continue in effect until Design-Builder corrects the Work. The
issuance of such an order shall not extend any completion dates set forth in the
Project Schedule.


(c)    Termination for Convenience. Owner may, at any time and in its sole
discretion, terminate this Contract for its convenience. Should Owner so
terminate this Contract, Owner shall (i) pay Design-Builder for all Work
properly performed by Design-Builder through the date of termination, and for
any materials or equipment obtained or committed for through said date, (ii)
reimburse to Design-Builder for any third-party cancellation charges and
penalties, if any, attributable to approved Subcontracts; provided, however,
that Design-Builder shall endeavor, in good faith, to minimize any such
cancellation charges or penalties contained in such Subcontracts, and (iii) hold
Design-Builder harmless from any third party claims arising from
Design-Builder’s default under the Redevelopment Agreement to the extent such
default is caused by Owner’s termination of this Agreement for convenience as
set forth in the Section 15(c). Owner may, without cause, order the
Design-Builder in writing to suspend, delay or interrupt the Work in whole or in
part for such period of time as the Owner may determine. The Contract Sum and
Project Schedule shall be adjusted for increases in the cost and time caused by
suspension, delay or interruption as



§


30
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------




described; provided, however that no adjustment shall be made to the extent (a)
that performance is, was or would have been so suspended, delayed or interrupted
by another cause for which Design-Builder is responsible; or (b) that an
equitable adjustment is made or denied under another provision of this Contract.


Article 16 ‑ Miscellaneous Provisions‑.
(a)    Owner and Design-Builder Representatives. Owner and Design-Builder shall
each appoint a representative with full authority to act on behalf of each
party. Owner’s representative shall be Jim Flaherty and Design-Builder’s
representative shall be Brian Kombrink. Communication between the parties shall,
whenever possible, be accomplished by the above representatives. Each party may
change its representative upon written notice to the other party.


(b)    Ownership of Design Documents. Design-Builder acknowledges and agrees
that all drawings, specifications and other documents and electronic data
furnished or required to be furnished by the Design-Builder (including its
design professionals) to the Owner under this Contract in connection with the
Project shall be deemed to be the property of the Owner (excluding any
copyrights), and the Owner shall have the right to use any such documents
(including but not limited to the Final Plans) with respect to construction of
the Project, maintenance and use of the Project and any future improvements to
the Project planned or constructed by the Owner, subject to the terms and
conditions of the agreement with Mohagen Hansen; provided, however, any
independent use by the Owner of any such documents, including the Final Plans,
will be at the Owner’s risk and without liability or legal exposure to the
Design-Builder or anyone working by or through the Design-Builder, and Owner
will indemnify and hold Design-Builder and Mohagen Hansen harmless from any such
independent use by Owner of such documents.


(c)    Survey and Easements. Design-Builder shall furnish a current ALTA/ACSM
land title survey of the Project site showing the boundaries, dimensions and
topography thereof and the location of all utilities, easements and other
restrictions. Design-Builder shall obtain all easements necessary for access to
the Project site, including easements for installation and maintenance of
utilities. Design-Builder shall obtain all easements required or necessary to
allow Owner to discharge storm water offsite from the Project.


(d)    Supervision and Construction Procedures. Design-Builder shall supervise
and direct the Project and shall be solely responsible for all construction
means, methods, techniques, sequences and procedures, and for coordinating all
portions of the Work under this Contract. Design-Builder shall employ a
competent superintendent who shall be stationed at the Project site during the
progress of the Work. Design-Builder shall be responsible to Owner for the acts
and omissions of all of its employees and all subcontractors of Design-Builder
and their agents and employees.



§


31
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------




Design-Builder shall at all times enforce strict discipline and good order among
its employees and other persons carrying out the Work, and shall not employ on
the Project any unfit person or anyone not skilled in the assigned task.


(e)    Labor and Materials. Unless otherwise provided in this Contract, all
materials used in the Project shall be new. Design-Builder shall provide and pay
for all labor, services, materials, equipment, tools, machinery, utilities,
transportation and other facilities and services necessary for the proper
execution and completion of the Project.


(f)    Quality Assurance and Testing. Design-Builder shall establish and
implement a written quality assurance and testing program that is appropriate
for the Project. Owner shall have the right to review such program and receive
copies of any test reports, if requested. Owner shall have the right, at Owner’s
expense, to perform any additional testing or inspection that it deems
necessary. If such additional testing reveals the presence of defective or
non-conforming work, Design-Builder shall pay the cost of such testing.


(g)    Taxes, Permits and Fees and Bonds. Design-Builder shall pay all sales,
consumer, gross receipts, use and other similar taxes required by law and
imposed, as of the date of this Contract, upon the labor and materials provided
by Design-Builder or any of its subcontractors. Design-Builder shall be entitled
to an increase in the Guaranteed Maximum Price to the extent that an increase in
the aggregate of such taxes payable by Design-Builder hereunder results from any
change in the laws, enacted after the date of this Contract, creating or
modifying such taxes. Design-Builder shall secure and pay for the building
permit and all other governmental permits (except zoning, land use permits and
fees, and acreage assessment charges), licenses and inspections necessary for
the proper execution and completion of the Work, including utility availability
and hook‑up charges, which are legally required to complete the Work. If any of
the Work is required to be inspected or approved by any public authority,
Design-Builder shall cause such inspection or approval to be performed. No
inspection performed or failed to be performed by Owner hereunder shall be a
waiver of any of Design-Builder’s obligations hereunder, will be construed as an
approval or acceptance of the Work or any part thereof, or will constitute a
delay for which an extension of the Project Schedule shall be due.
Design-Builder shall timely secure and pay for all building permits and all
governmental building fees and licenses necessary for the proper execution and
completion of the Work. Design-Builder shall not be required to pay any special
assessment charges for public improvements and other municipal charges for the
payment of capital improvements. Design-Builder shall be responsible for any
required platting or subdivision and shall pay all fees in connection therewith;
and Owner will also be responsible for all permits, licenses and fees relating
to the operation or use (as opposed to the construction) of the Project.
Design-Builder shall be responsible for obtaining all storm water discharge
permits for the development of the facility.



§


32
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------




Owner shall provide any bonds, guarantees or other forms of security required by
local governmental units having jurisdiction over the Project relating to
on-site or off-site improvements.


(h)    Royalties and Patents. Design-Builder shall pay all royalties and license
fees, and shall defend all suits or claims for infringement of any patent rights
and save Owner harmless from loss on account thereof. Design-Builder will
indemnify, defend (with counsel selected by Design-Builder and reasonably
acceptable to Owner), and hold harmless Owner, its agents and employees, from
and against all third-party claims, damages, losses, and expenses, including
reasonable attorneys’ fees, arising out of or resulting from claims for
infringement of any patent or other intellectual property right relating to
equipment or materials incorporated in the Work.


(i)    Cleaning Up. Design-Builder shall at all times keep the Project site free
from accumulation of waste materials or rubbish caused by its operations. At
Substantial Completion of the Project, Design-Builder shall remove all of its
surplus materials, rubbish, tools, equipment and machinery from the Project
site, and shall clean all glass surfaces and leave the Project in a "broom
clean" condition. If Design-Builder fails to clean up at the completion of the
Project, and such failure continues for 5 days after notice thereof to
Design-Builder, Owner may perform such clean up and the cost thereof shall be
deducted from the Cost of the Work.


(j)    Access. Owner and its representatives shall at all times have access to
the Project, and Design-Builder shall permit and facilitate inspections of the
Project by Owner and its representatives. Owner shall have no obligation to make
any inspections of the Work and shall have no control over construction means,
methods, techniques, sequences or procedures for the Work, or for coordinating
any portion of the Work, all of these obligations being Design-Builder’s sole
responsibility.


(k)    Work by Owner. Owner shall have the right to perform work related to the
Project with its own forces and to award separate contracts therefor, provided
such work does not interfere with the Work of Design-Builder. Owner shall not
award contracts to any contractor who is not signatory to a collective
bargaining agreement with a local AFL-CIO Building Trades Union without the
written approval of Design-Builder; provided, however, that Owner may hire
“non-union” workers to transport and install Owner’s furniture, fixtures and
equipment so long as no labor stoppages result therefrom, and the Project
Schedule shall be adjusted accordingly in the event of any conflicts or
slowdowns resulting from Owner’s non-union workers on the site. Owner will
provide for the coordination of such separate work with the Work of the
Design-Builder, who shall cooperate therewith. Owner shall be responsible to
provide all necessary insurance for the work of such contractors. Owner agrees
to cause its employees and any such separate contractors to abide by all
federal, state and local safety laws and regulations and to comply with
Design-Builder’s safety



§


33
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------




program for the Project. Owner further agrees to insert the following language
into all contracts it awards that involve work on the Project prior to the Date
of Substantial Completion:


Indemnification. “Subcontractor agrees to assume the entire responsibility and
liability for all damages or injury to all persons, whether employees or
otherwise, and to all property, arising out of, resulting from, or in any manner
connected with the performance of its Work or occurring or resulting from the
use by Subcontractor, its agents or employees, of materials, equipment,
instrumentalities or other property, whether the same be owned by Ryan Companies
US, Inc., Owner, Subcontractor, or third parties, and to the fullest extent
permitted by law Subcontractor agrees to defend, indemnify and save harmless
Ryan Companies US, Inc., and Owner, and their agents and employees, from and
against all such claims and liabilities including, without limiting the
generality of the foregoing, claims and liabilities for which Ryan Companies US,
Inc. or Owner may be or be claimed to be in part liable, provided that any such
claim or liability is attributable to bodily injury, sickness, disease or death,
or to injury to or destruction of tangible property (other than the Work
itself), including the loss of use thereof, but only to the extent caused by any
negligent act or omission of Subcontractor, its subcontractors, anyone directly
or indirectly employed by them or anyone for whose acts any of them may be
liable, and to reimburse Design-Builder and Owner for all legal fees and
disbursements paid or incurred to enforce the provisions of this paragraph; and
Subcontractor further agrees to obtain, maintain and pay for such Commercial
General Liability insurance coverage as will insure the provisions of this
paragraph to the fullest extent available. Subcontractor’s indemnification
obligations shall survive completion of Subcontractor’s Work and the performance
or termination of this Subcontract.”


(l)    Notices. All notices permitted or required by this Contract shall be in
writing and shall be deemed to have been given when personally delivered to the
respective persons whose name appears below or when deposited in the United
States mails, certified or registered mail, postage prepaid and addressed as
follows:


If to Design-Builder:     Ryan Companies US, Inc.
50 South Tenth Street
Suite 300
Minneapolis, Minnesota 55403-2012
Attention: Mike Cairl


If to Owner:        Cardiovascular Systems, Inc.
651 Campus Drive
Saint Paul, MN 55112
Attention: Jim Flaherty



§


34
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------






With a Copy to:    Fredrikson & Byron, P.A.
200 South Sixth Street
Minneapolis, MN 55402
Attn: Chris Dolan


Either party may change the address for mailing of notices to it hereunder
and/or the person to receive such notices by giving 10 days written notice
thereof to the other party in the manner above provided.


(m)    Governing Law. This Contract shall be governed by and construed in
accordance with the laws of the state where the Project is located.


(n)    Binding Effect and Assignment. This Contract shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns. Neither party to this Contract shall assign any interest in this
Contract without the written consent of the other party. No permitted assignment
by either party, however, shall release it from primary liability for the
performance of its obligations hereunder. Design-Builder agrees that Owner shall
have the right to assign this Contract to any lender providing financing for
construction of the Project and Design-Builder agrees to cooperate with Owner in
connection with satisfying the requirements of Project lenders by signing
reasonable documents evidencing Design-Builder’s consent to the assignment of
the Contract.


(o)    Indemnification. To the fullest extent permitted by law, Design-Builder
shall indemnify, defend and hold harmless Owner, its officers, directors,
employees and agents, from and against all claims, suits, demands, damages,
losses, liabilities and expenses, including reasonable attorneys' fees, arising
out of or resulting from the performance of this Contract, except to the extent
Design-Builder establishes that any such claim, damage, loss or expense was
directly caused by any negligent or willful act of Owner. Owner shall notify
Design-Builder of any claim under this indemnity promptly after Owner becomes
aware of same, so as to avoid prejudice to Design-Builder; and Design-Builder
shall have the right to defend in any action with respect to such claim with
counsel reasonably acceptable to Owner.


(p)    Hazardous Substances, Buried Tanks and Wells. Owner represents to
Design-Builder that Owner is aware that certain remediation work may be required
on the Project site. Notwithstanding the foregoing, Owner shall have no other
responsibility or liability with respect to such hazardous materials or
remediation work, if any, it being agreed that all risk with respect to
concealed conditions at the Project Site are allocated between Design-Builder
and the City of New Brighton in the Redevelopment Agreement. Owner acknowledges
that there are certain



§


35
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------




environmental monitoring wells on the Project site which will remain on the
Project site after Substantial Completion, and some monitoring wells will be
relocated. In the event of the discovery of any hazardous materials on the
Project site that present a dangerous condition for Design-Builder, its agents,
employees, or any subcontractor, Design-Builder shall not be required to resume
construction until such condition has been remediated. If the remediation of the
hazardous substances, buried tanks or wells only affects a portion of the
Project site, Design-Builder agrees to continue working on portions of the
Project that are unaffected so long as such Work does not present a safety
hazard to workers on the Project; provided, however, that the Project Schedule
will not be modified for any delays resulting therefrom and neither the Contract
Sum nor the Guaranteed Maximum Price shall be increased.


(q)    Consequential Damages. Owner waives all claims against Design-Builder for
consequential damages arising out of delays to the Project Schedule. Owner’s
remedies against Design-Builder in the event of any such delays to the Project
Schedule are limited to those expressly set forth in this Contract.


(r)    Entire Agreement. This Contract represents the entire and integrated
agreement between Owner and Design-Builder pertaining to the Project, and
supersedes all prior negotiations, representations or agreements, whether
written or oral. This Contract may be amended only by a written instrument
signed by both Owner and Design-Builder.


(s)    Allowances. Design-Builder warrants that all allowances provided for in
the Final Plans represent Design-Builder’s good faith estimate of the amounts of
the allowance item reasonably required in order to properly perform the Work
based on reasonable due-diligence investigations by Design-Builder.
Design-Builder shall include in the Guaranteed Maximum Price all allowances
stated in the Final Plans. Each allowance shall include all of Design-Builder’s
costs (labor, installation costs, materials, equipment, subcontractor costs,
taxes, freight, etc.) for that portion of the Project (but no Fee). Whenever the
actual costs covered by the collective allowances are more or less than the
collective allowances for the entire Project, the Design-Builder’s Fee and the
Guaranteed Maximum Price shall be adjusted accordingly by Change Order.


(t)    Addenda and Exhibits. The terms and provisions contained in any Addendum
or Exhibit which is attached hereto are incorporated herein by reference and
made a part of this Contract.


Article 17 ‑ Arbitration and Legal Costs‑.
(a)    Arbitration. All claims or disputes between the parties to this Contract
arising out of or relating to this Contract, or the breach thereof, shall be
decided by arbitration in accordance with the Construction Industry Arbitration
Rules of the American Arbitration Association then in



§


36
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------




effect, unless the parties hereafter agree otherwise. This provision shall be
specifically enforceable in any court of competent jurisdiction. Notice of
demand for arbitration shall be filed in writing with the other party to this
Contract and with the American Arbitration Association. The demand shall be made
within a reasonable time after the dispute has arisen. In no event shall the
demand for arbitration be made after the date when the applicable statute of
limitations would bar institution of a legal or equitable proceeding based on
such claim, dispute or other matter in question. All arbitration proceedings
shall be conducted in the state where the Project is located, and prehearing
discovery in the time and manner provided by the then effective Federal Rules of
Civil Procedure shall be permitted. The award rendered by the arbitrator or
arbitrators shall be final, and judgment may be entered upon it in accordance
with applicable law in any court having jurisdiction. Unless otherwise agreed in
writing, Design-Builder shall carry on the Work and maintain its progress during
any arbitration proceedings, and Owner shall continue to make payments to
Design-Builder in accordance with the terms of this Contract except for the
specific items that are in dispute.


(b)    Legal Costs.    If either party hereto shall file for arbitration or
bring suit against the other party to enforce the terms of this Contract, the
losing party shall pay to the prevailing party that percentage of the prevailing
party’s costs and expenses incurred in such action, including reasonable
attorney’s fees, in an amount equal to the percentage that the amount of the
judgment or award received by the prevailing party bears to the amount claimed
by such party (but in no event more than one hundred percent (100%) of such
costs and expenses); provided that if the prevailing party has previously
rejected a bona fide written settlement offer from the other party in an amount
greater than the amount of the judgment or award received, then the prevailing
party shall not be entitled to reimbursement for any of its costs and expenses.


    



§


37
Date Revised: March 1, 2013


    
                                    



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Design-Builder and Owner have executed this Contract as of
the date first above written.


OWNER:                        DESIGN-BUILDER:            
CARDIOVASCULAR SYSTEMS, INC.        RYAN COMPANIES US, INC.
                            
By: /s/ James Flaherty                    By: /s/ Casey Hankinson            
(Signature)                        (Signature)


James E. Flaherty, CAO                Casey Hankinson, Vice President        
(Printed Name and Title)                    (Printed Name and
Title)                



§


38
Date Revised: March 1, 2013


    
                                    

